DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/29/2019, 04/20/2020, 06/22/2020 and 10/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0130073 to Kim et al. in view of US Patent Application Publication 2011/0155485 to Tsurumi et al.
With respect to claim 1, Kim et al. teach a battery pack of an electric vehicle comprising a plurality of battery modules 100, 200, 300 and 400 housed in an interior of a battery case 110, 120, 130 and 140, wherein the battery case comprises a drain hole 724 for discharging water in its interior to an outside and a water detection device 727 disposed in a vicinity of the drain hole 724, and at least part 722 of an upper face of a case bottom wall of the battery case 140 is inclined downward in going toward the drain hole 724 (Kim et al.: Sections [0070]-[0076]; Figs. 1-7).

Kim et al. do not teach the battery case made by metal die-casting.
However, Tsurumi et al. teach a vehicle comprises a battery house casing is formed from die-cast aluminum (Tsurumi et al.: Section [0015]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kim et al. with the battery case made by metal die-casting from Tsurumi et al. with the motivation of having a means such the die-cast aluminum provide excellent protection to the battery pack. 

With respect to claim 2, Kim et al. teach a battery pack of an electric vehicle comprising a plurality of battery modules 100, 200, 300 and 400 housed in an interior of a battery case 110, 120, 130 and 140, wherein the battery case comprises a drain hole 724 discharging water in its 

Kim et al. do not teach the battery case made by metal die-casting.
However, Tsurumi et al. teach a vehicle comprises a battery house casing is formed from die-cast aluminum (Tsurumi et al.: Section [0015]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kim et al. with the battery case made by metal die-casting from Tsurumi et al. with the motivation of having a means such the die-cast aluminum provide excellent protection to the battery pack. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0130073 to Kim et al. in view of US Patent Application Publication 2011/0155485 to Tsurumi et al. in further view of US Patent Application Publication 2016/0093870 to DeKeuster et al.
With respect to claims 3 and 4, Kim et al. do not specifically teach the battery pack, wherein the interior of the battery case is divided into two battery chambers by a beam portion formed integrally with the battery case, and the drain hole and the water detection device are provided in each of the battery chambers, wherein the beam portion extends in a vehicle width direction, and the drain hole and the water detection device are disposed in a middle part in the vehicle width direction of the battery case. 

With respect to the claim limitation, “the beam portion extends in a vehicle width direction, and the drain hole and the water detection device are disposed in a middle part in the vehicle width direction of the battery case,” the particular rearrangement of the beam portion, the drain hole and the water detection device related to the vehicle were held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the motivation of having a means such the rearrangement could be modified due to the needs of the customer.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kim et al. with the teaching above from Dekeuster with the motivation of having a means such at least one drain hole would be needed for each battery chamber. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0130073 to Kim et al. in view of US Patent Application Publication 2011/0155485 to Tsurumi et al. in further view of US Patent Application Publication 2017/0259693 to Kirk et al.
With respect to claims 5 and 6, Kim et al. do not specifically teach the battery pack, wherein the battery case comprises a water jacket formed between the battery case and a lid member fixed to a lower face of the case bottom wall, and the drain hole is disposed at a position where the drain hole does not overlap the water jacket when viewed from above, wherein the 
However, Kirk et al. teach a battery pack, wherein the battery case 32 comprises a water jacket 30 formed between the battery case 32 and a lid member 40 fixed to a lower face of the case bottom wall 24, and the drain hole 100 is disposed at a position where the drain hole 100 does not overlap the water jacket 30 when viewed from above, wherein the battery case 32 comprises a groove portion 100 formed in an upper face of the case bottom wall 24, the groove portion being recessed downward along part of a periphery of the water jacket 30, and the groove portion extends toward the drain hole 100 (Kirk et al.: Section [0058]; Fig.1). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kim et al. with the teaching above from Kirk et al. with the motivation of having a means such the holes 100 is going through the extra layer of plate. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0130073 to Kim et al. in view of US Patent Application Publication 2011/0155485 to Tsurumi et al. in further view of US Patent Application Publication 2018/0269703 to Nook et al.
With respect to claim 7, Kim et al. do not specifically teach the battery pack, wherein an electrical power line extending from the plurality of battery modules is disposed in a fore-and-aft direction in a space formed between the battery modules on left and right in the middle part in the vehicle width direction of the battery case, and a connecting wire connecting the water detection device to an electrical component is bundled with the electrical power line in the space. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Kim et al. with the teaching above from Nook et al. with the motivation of having a means such the bundle of wires would be easier to hold in place. 

With respect to the limitation, “an electrical power line extending from the plurality of battery modules is disposed in a fore-and-aft direction in a space formed between the battery modules on left and right in the middle part in the vehicle width direction of the battery case, and a connecting wire connecting the water detection device to an electrical component is bundled with the electrical power line in the space,” the particular rearrangement of the electrical power line and the connecting wire were held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the motivation of having a means such the rearrangement could be modified due to the needs of the customer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/27/2021